Exhibit 10.2

Severance Agreement and General Release and Waiver of Claims

This Agreement (“Agreement”) is made effective as of September 19, 2019, by and
between StoneMor GP LLC (“the Company”), the general partner of StoneMor
Partners L.P. (the “Partnership”), and Garry P. Herdler (“you”):

WHEREAS, you were employed as Senior Vice President and Chief Financial Officer
of the Company pursuant to an Employment Agreement with an effective date of
April 15, 2019 (“Employment Agreement”).

WHEREAS, your employment with the Company terminated effective September 19,
2019, immediately prior to your execution of this Agreement (the “Termination
Date”);

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1. General Terms of Separation of Employment. You acknowledge and agree that
your employment with the Company under the Employment Agreement terminated on
the Termination Date, immediately prior to your execution of this Agreement. You
will be paid: (a) your Base Salary through September 20, 2019; (b) your accrued
but unused vacation as of the Termination Date, which equals the gross amount of
$14,451.92 (less any taxes and other applicable withholdings); (c) reimbursement
of any reimbursable business expenses incurred prior to the Termination Date in
accordance with Section 5 of the Employment Agreement; and (d) reimbursement of
health and dental insurance costs incurred by you and your dependents covering
the 90-day period that commenced on April 15, 2019, subject to your submission
to the Company of invoices substantiating such costs.

2. Severance Benefits.

(a) If you sign this Agreement, agreeing to be bound by the Release in Paragraph
3 below and the other terms and conditions of this Agreement described herein,
the Company will do the following:

(i) Pay you the final installment of the minimum Bonus set forth in Section 3(b)
of the Employment Agreement, in the gross amount of Sixty-Seven Thousand Five
Hundred Dollars ($67,500.00), less any taxes and other applicable withholdings.
This payment will be made on the Company’s first payroll pay date that is at
least ten (10) days after you execute this Agreement.

(ii) Agree not to cancel or materially modify: (i) the existing D&O liability
insurance currently in place for the Company; or (ii) the supplemental D&O
insurance liability insurance obtained pursuant to Section 3(f) of the
Employment Agreement prior to its expiration on June 30, 2020.

(iii) Enter into a Consulting Agreement with ORE Management LLC (a limited
liability company of which you are the sole member), pursuant to which the
Company will engage you, through ORE Management LLC, to provide consulting
services to the Company on the terms and conditions set forth in the Consulting
Agreement attached hereto as Exhibit A and incorporated by reference herein (the
“Consulting Agreement”).



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the term “Severance Benefits” shall refer to
the payments and benefits set forth in Paragraph 2(a) (including the payments
set forth in the Consulting Agreement).

3. Release.

(a) In exchange for the Severance Benefits, you release and forever discharge,
to the maximum extent permitted by law, the Company and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Agreement, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment, whether
initiated by you or the Company) with the Company and/or any of its parent,
subsidiary, related and/or affiliated companies; (ii) any Claims for severance,
benefits, bonuses, incentive compensation, equity awards and interests,
commissions and/or other compensation or benefits of any kind; (iii) any Claims
for reimbursement of expenses of any kind; (iv) any Claims for attorneys’ fees
or costs; any Claims under the Employee Retirement Income Security Act
(“ERISA”); (v) any Claims of discrimination and/or harassment based on age, sex,
pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information or any other factor protected
by Federal, State or Local law as enacted or amended (such as Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act and the Pennsylvania Human Relations Act) and any Claims
for retaliation under any of the foregoing laws; (vi) any Claims under the
Family and Medical Leave Act; (vii) any Claims under the Pennsylvania
constitution; (viii) any whistleblower or retaliation Claims; (ix) any Claims
under your Employment Agreement; and/or (x) any other statutory, regulatory,
common law or other Claims of any kind, including, but not limited to, Claims
for breach of contract, libel, slander, fraud, wrongful discharge, promissory
estoppel, equitable estoppel, violation of public policy, invasion of privacy,
misrepresentation, emotional distress or pain and suffering.

(b) Releasees. The term “Releasees” includes: the Company, the Partnership, and
any and all of their respective direct or indirect parent, subsidiary, related
and/ or affiliated divisions, companies, and entities and each of their past and
present employees, officers, directors, attorneys, owners, shareholders,
members, managers, partners, insurers, benefit plan fiduciaries and agents, and
all of their respective successors and assigns.

(c) The Company’s senior management does not have actual knowledge of any facts
that would give rise to a legal claim by the Company against you.

 

2



--------------------------------------------------------------------------------

4. Non-Released Claims. The Release in Paragraph 3 above does not apply to: any
Claims for Accrued Obligations (as defined in the Employment Agreement); any
Claims to require the Company to honor its commitments in this Agreement; any
Claims as an equity holder in the common units of the Partnership (as your
holdings in such common units are limited and/or restricted by the terms of the
Employment Agreement or any exhibits thereto); any Claims to interpret or to
determine the scope, meaning, enforceability or effect of this Agreement; any
Claims that arise after you have signed this Agreement; any other Claims that
cannot be waived by a private agreement; and any Claims for indemnification and
advancement under the Employment Agreement and/or the Company’s operating
agreement. The Release is subject to and restricted by your Retained Rights in
Paragraph 5.

5. Retained Rights.

(a) Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with: (i) your obligation to testify truthfully in any forum;
(ii) your right and/or obligation to contact, cooperate with, provide
information to, file a charge with, or otherwise participate in any proceeding
of, any government agency, commission or entity (including, but not limited, to
the EEOC and the SEC); or (iii) your right to disclose any information or
produce any documents as is required by law or legal process. However, the
Release does prevent you, to the maximum extent permitted by law, from obtaining
any monetary or other personal relief for any of the Claims you have released in
Paragraph 3 with regard to any charge you may file or which may be filed on your
behalf.

(b) Notwithstanding the foregoing, or any other provision of this Agreement,
nothing in this Agreement is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but not limited to, the Department of
Justice, the SEC, the Congress and any agency Inspector General, or otherwise
taking action or making disclosures that are protected under the whistleblower
provisions of any federal, state or local law, ordinance or regulation,
including, but not limited to, Rule 21F-17 promulgated under the Securities
Exchange Act of 1934, as amended. You are entitled to make reports and
disclosures or otherwise take action under this paragraph without prior
authorization from or subsequent notification to the Company. Similarly, nothing
set forth in this Agreement limits your right to receive a monetary award for
information provided to the SEC pursuant to Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended, or for information provided to the
DOL or any other government agency, commission or entity. Further, nothing set
forth in this Agreement limits your immunity and disclosure rights in
Section 8(e) of the Employment Agreement which is hereby incorporated by
reference.

6. Adequacy of Consideration. You acknowledge and agree that the Company’s
Severance Benefits under Paragraph 2 above constitute adequate and sufficient
consideration to support your Release above and fully compensate you for Claims
you are releasing.

7. Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary by calling (215) 826-2814 (or such other number as
the Company may have provided by notice given to you in accordance with the
Employment Agreement) and notifying him promptly in writing, via first class
mail, at the following address:

 

3



--------------------------------------------------------------------------------

StoneMor GP LLC, 3600 Horizon Blvd., Trevose, PA 19053, enclosing a copy of the
request or demand as well as any and all non-privileged documents relating to
the request or demand that you are able to locate promptly. You shall wait at
least ten (10) days (or the maximum time permitted by such legal process, if
less) after sending the letter before making a disclosure or production to give
the Company time to determine whether the disclosure or production involves
confidential and/or proprietary information, in which event the Company may seek
to prohibit and/or restrict the production and/or disclosure and/or to obtain a
protective order. This obligation shall not apply in the event of requests or
demands for confidential information from any government agency, commission or
entity.

8. Non-Defamation.

(a) You agree that you will not, directly or indirectly, make or ratify any
defamatory comments or remarks as defined by law, in writing, orally or
electronically, about the Company, the Partnership and any and all of their
respective direct or indirect parent, subsidiary, related and/or affiliated
companies, divisions or entities (together, the “Company Group”) and their
respective boards of directors/managers, executive officers, products and
services. This restriction is subject to and limited by your Retained Rights in
Paragraph 5 and by the provisions in Section 8(d) of the Employment Agreement,
which provisions shall apply equally to this Release.

(b) The Company’s and the Partnership’s respective board of directors/managers
and executive officers will not, directly or indirectly, make or ratify any
defamatory comments or remarks as defined by law, in writing, orally or
electronically, about you.

(c) The restrictions in subparagraphs (a) and (b) of this Paragraph 8 are not
intended to nor shall be interpreted to restrict or otherwise interfere with any
person’s: (i) obligation and entitlement to testify truthfully in any forum;
(ii) right and/or obligation to contact, cooperate with, provide information to,
file a charge or other action with, or otherwise participate in any litigation
and/or or other legal proceeding, including of, any government agency,
commission or entity (including, but not limited, to the EEOC and the SEC), or
(iii) right to disclose any information or produce any documents as is required
by law or legal process.

9. Post-Employment Restrictions. As a condition of your entitlement to receive
the Severance Benefits, you are required to materially comply with and continue
to be in material compliance with your obligations set forth in Sections 7, 8, 9
and 10 of the Employment Agreement.

10. Cooperation Services. You agree to reasonably cooperate with and provide
assistance to the Company (for purposes of this Paragraph 10, including the
Partnership and each of their respective affiliates, divisions and/or related
entities), without any additional compensation, if called upon by authorized
agents of the Company or the Company’s attorneys for the purposes of the
transition of your responsibilities as well as with regard to any lawsuit,
claim, action, investigation, inquiry, administrative action or review or
otherwise, that is currently pending or that may be brought against the Company
by any third party, or in connection with any internal investigation by the
Company, in each case with respect to matters with which you were involved or
had knowledge during your employment. You agree to make yourself reasonably
available for interviews, meetings, depositions,

 

4



--------------------------------------------------------------------------------

hearings and/or trials without the need for subpoena or assurances by the
Company to provide any and all non-privileged documents in your possession that
relate to the proceedings, and to provide assistance in locating any and all
relevant notes and/or documents as necessary. Any cooperation shall be provided
by you at reasonable times and locations, with as much advance notice as
possible by the Company. In any circumstance, to the extent you reasonably incur
out-of-pocket expenses in connection with any such cooperation (including
without limitation, for travel), the Company will fully reimburse you for those
expenses upon presentation of appropriate receipts.

11. Press Release. The Company will provide you with advance review of, and the
opportunity to comment on, any press release and related Current Report on Form
8-K to be made or filed by the Company in connection with the termination of
your employment prior to its release or filing.

12. Interpretation of Agreement. Nothing in this Agreement is intended as or
shall be construed as an admission or concession of liability or wrongdoing by
the Company or any other Releasee as defined above. This Agreement shall be
governed by and construed in accordance with the laws of Pennsylvania and
without the aid of any canon, custom or rule of law requiring construction
against the draftsperson. If any provision of this Agreement or application
thereof is adjudicated to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application.

13. Entire Agreement. This Agreement, including the Consulting Agreement,
constitutes the entire agreement between the parties regarding the matters
contained herein and supersedes any and all prior representations, agreements,
written or oral, expressed or implied, with regard to the matters contained
herein including concerning releases, post-employment cooperation, and
defamation. For the avoidance of doubt, the obligations contained in Sections 7
through 14 of the Employment Agreement and any other provision that by its terms
is intended to survive the termination of the Employment Agreement and the
termination of Executive’s employment thereunder, shall survive and shall be
fully enforceable after the termination of the Employment Agreement and the
termination of Executive’s employment with the Company. This Agreement may not
be modified or amended other than by an agreement in writing signed by both
parties. This Agreement shall be binding upon and be for the benefit of the
parties as well as your heirs and the Company’s and the Partnership’s successors
and assigns.

14. Acknowledgment. You acknowledge and agree that, subsequent to the cessation
of your employment, you shall not be eligible for any payments from the Company
or Company-paid benefits, except as expressly set forth in this Agreement and
the Consulting Agreement.

15. Tax Matters. For avoidance of doubt, the provisions of Section 13 of the
Employment Agreement shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

16. Representations.

(a) You agree and represent that: (i) you have read carefully the terms of this
Agreement, including the General Release; (ii) you have had an opportunity to
and have been encouraged to review this Agreement, including the Release, with
an attorney; (iii) you understand the meaning and effect of the terms of this
Agreement, including the waiver of Claims as set forth in the Release (subject
to the limitations in Paragraph 4 above and your Retained Rights in Paragraph 5
above); (iv) your decision to sign this Agreement and waive any and all Claims
in Paragraph 3 above is of your own free and voluntary act without compulsion of
any kind; (v) no promise or inducement not expressed in this Agreement has been
made to you; and (vi) you understand that you are waiving your Claims as set
forth in Paragraph 3 above (subject to the limitations in Paragraph 4 above and
your Retained Rights in Paragraph 5 above).

(b) If the Company fails to execute this Agreement on or before the tenth
(10) day after you execute it, or fails to truthfully represent that it has
authority to bind the Partnership to the provisions of Paragraph 8(b) above,
then Paragraph 8 of this Agreement shall be deemed null and void and the
remainder of this Agreement shall remain in full force and effect, subject to
its terms and conditions.

(c) Each paragraph or subpart of each paragraph in this Agreement is independent
of and severable (separate) from each other. In the event that any paragraph or
subpart of any paragraph in this Agreement is determined to be legally invalid
or unenforceable by a court and is not modified by a court to be enforceable,
the affected paragraph or subpart of such paragraph shall be stricken from the
Agreement, and the remaining paragraphs or parts or subparts of such paragraphs
of this Agreement shall remain in full, force and effect.

(d) This Agreement may be signed in counterparts, each of which shall be deemed
an original, with the same effect as if signatures thereto and hereto were upon
the same instrument. Signatures delivered by facsimile (including, without
limitation, by “pdf”) shall be effective for this purpose.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

 

      StoneMor GP LLC

/s/ Garry P. Herdler

         Garry P. Herdler                By:   

/s/ Joseph M. Redling

      Name:    Joseph M. Redling       Title:    President and Chief Executive
Officer Date: September 19, 2019       Date: September 19, 2019

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

See Attached

 

7



--------------------------------------------------------------------------------

STONEMOR GP LLC

3600 HORIZON BOULEVARD, SUITE 100

TREVOSE, PA 19053

September 19, 2019

ORE Management LLC

Attention: Garry P. Herdler

Dear Garry:

This letter agreement, when signed by you (this “Agreement”), sets forth the
terms upon which StoneMor GP LLC (the “Company”) agreed to enter into this
Consulting Agreement with ORE Management LLC (“you” or the “Consultant”), a
limited liability company, through Garry P. Herdler (“Herdler”), the
Consultant’s sole and managing member, to engage Consultant to provide
consulting services to the Company on the terms and conditions set forth herein.

This Consulting Agreement sets forth the terms upon which Consultant will
provide consulting services to the Company.

1. Services:

The Company hereby engages Consultant to: (a) assist Alvarez & Marsal Private
Equity Performance Improvement Group, LLC (“A&M”) in the validation of certain
aspects of the Company’s Phase II Performance Improvement Plan with accelerated
cost reductions to be implemented in 2H 2019 and 2020; (b) work with A&M and the
Company to develop a written action plan and strategy (the “Plan”) to implement
the annualized cost reduction targets identified by A&M pursuant to the
Statement of Work between A&M and StoneMor Partners L.P. dated as of August 26,
2019 (the “A&M Engagement Letter”); and (c) perform other services related to
the development and implementation of the Plan as may be directed by the
Company’s President and Chief Executive Officer (the “CEO”) during the Term (the
“Services”). Consultant and A&M shall deliver the “Deliverables” (as defined in
the A&M Engagement Letter) for the Plan to the Company prior to the conclusion
of the Term. In providing the Services, Consultant will report to the CEO and
will work closely with other management of the Company as directed by the CEO.
Consultant will comply with the Company’s policies with respect to workplace
safety, non-discrimination, non-harassment and business ethics.

2. Term:

This Agreement is effective on September 23, 2019 (the “Effective Date”) and
shall remain in effect for a period of 14 weeks following the Effective Date
(i.e. until December 30, 2019) (the “Term”).

 

8



--------------------------------------------------------------------------------

3.

Bi-Weekly Fee:

In consideration for the Services, the Company shall compensate Consultant at a
bi-weekly fee of $21,500.00 during the Term, for a total fee compensation of
$150,500.00. The fee shall be payable on a bi-weekly basis at the beginning of
each bi-weekly period, with the first such fee payment to be made on
September 23, 2019 and the last such fee payment to be made on December 16,
2019. Consultant will provide invoices to support this bi-weekly fee payment.

 

4.

Cost Reduction Target Payments:

If Consultant (i) delivers the Plan to the Company prior to the conclusion of
the Term, (ii) A&M validates the Plan as reasonably achievable with respect to
the annualized cost reduction targets identified by A&M pursuant to the A&M
Engagement Letter and set forth in the Plan, and (iii) the Company approves the
Plan validated by A&M (which approval shall not be unreasonably withheld),
Consultant shall be eligible to receive a Cost Reduction Target Payment (the
“Target Payment”) based on the projected annualized cost reductions, one-time
cost reductions, and cash collateral reductions (the “Projected Cost
Reductions”) set forth in the Plan, as set forth below:

 

  a.

Consultant shall receive a payment of $100,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total at least $10,000,000.00
but less than $15,000,000.00;

 

  b.

Consultant shall receive a payment of $200,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total at least $15,000,000.00
but less than $18,000,000.00; or

 

  c.

Consultant shall receive a payment of $300,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total an amount greater than or
equal to $18,000,000.00.

In the event that Consultant is eligible to receive the Target Payment pursuant
to this Section 4, such Target Payment shall be payable within ten (10) business
days following the date on which the Company approves the Plan validated by A&M
that contains Projected Cost Reductions at a level that entitles Consultant to
the Target Payment. Consultant shall not be required to be on-site after the
Company approves the Plan validated by A&M. If the Company terminates the
Agreement prior to the completion of the Term, then the Company shall be
required to pay Consultant the balance of the Bi-Weekly Fee and the $300,000
Cost Reduction Target Payment (to the extent not already paid), regardless of
whether any future cost reductions or revenue enhancements are projected or
achieved.

 

5.

Independent Contractor:

Consultant shall be deemed an independent contractor and not an employee of the
Company. Consultant shall not be entitled to participate in any employee benefit
program of the Company by reason of this Agreement or by the relationship
created between the parties. Nothing herein shall prevent Consultant from acting
as a contractor for a third party or otherwise accepting employment with a third
party, provided that Herdler complies at all times with his obligations set
forth in Sections 7, 8, 9 and 10 of the Employment Agreement between Herdler and
the Company with an effective date of April 15, 2019 (the “Employment
Agreement”). Nothing herein shall be construed to create a partnership, joint
venture or agency relationship among the

 

9



--------------------------------------------------------------------------------

parties. Consultant shall be solely responsible for the payment of federal
self-employment and all other federal, state and local taxes in regard to the
performance of services under this Agreement, and agrees to defend, indemnify
and hold harmless the Company for Consultant’s nonpayment of such taxes on a
timely basis. The Company will issue to Consultant an IRS Form 1099 for such
services under this Agreement as required by law.

 

6.

Authority:

Consultant has no authority to bind, obligate or contract on behalf of the
Company.

 

7.

Workers’ Compensation:

Consultant shall not be eligible for workers’ compensation insurance from the
Company and shall be solely responsible for any injuries or damages that
Consultant may sustain in the course of performing Services pursuant to this
Agreement.

 

8.

Ownership of Work Product; Confidentiality:

 

  a.

All written materials and other works which may be subject to copyright and all
patentable and unpatentable inventions, discoveries and ideas which are made,
conceived or written by Consultant while providing services under this Agreement
will be owned by the Company as “works made for hire” and Consultant hereby
assigns all proprietary rights, including copyrights and patent rights therein,
to the Company. Consultant also agrees to hold all such “works made for hire” as
confidential. At the request of the Company, Consultant will give reasonable
assistance to the Company, including execution of a separate assignment of
copyright and patent rights, to allow the Company to perfect its ownership
rights in Consultant’s work product.

 

  b.

Consultant agrees that all information, whether or not in writing, of a private,
secret or confidential nature concerning the business, business relationships or
financial affairs of the Company, affiliates of the Company or any portfolio
company managed by the Company (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information shall include all inventions, products,
processes, methods, techniques, projects, developments, plans, research data,
financial data, personnel data, know-how and contacts at or knowledge of
investors or prospective investors of the Company. Consultant will not disclose
any Proprietary Information to any person or entity or use the same for any
purposes (other than in the performance of the Services) without written
approval by an officer of the Company, either during or after Consultant’s
engagement by the Company, unless and until such Proprietary Information has
become public knowledge without fault by Consultant. Notwithstanding the
foregoing, “Proprietary Information” shall not include any information which
(a) was publicly known and available in the public domain prior to the time such
information is disclosed (other than as a result of a breach of this Agreement);
(b) becomes publicly known and available in the public domain at the time such
information is disclosed (other than as a result of a breach of this Agreement);
(c) is independently developed by the Consultant without use of or reference to
the Confidential Information; or (d) is received by the Consultant from a third
party without an accompanying duty of confidentiality who, insofar as is known
to the Consultant after reasonable due inquiry, is not prohibited from
transmitting the information to the Consultant by a contractual or other legal
obligation.

 

10



--------------------------------------------------------------------------------

  c.

Consultant agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
electronic, photographic, or other tangible material containing Proprietary
Information, whether created by Consultant or others, which shall come into
Consultant’s custody or possession, shall be and are the exclusive property of
the Company to be used by Consultant only in the performance of the Services.
All such materials or copies thereof and all tangible property of the Company in
Consultant’s custody or possession shall be delivered to the Company, or
destroyed by Consultant (with written certification of such destruction provided
to the Company), upon the earlier of (i) a request by the Company or (ii) the
end of the Term. After such delivery, Consultant shall not retain any such
materials or copies thereof or any such tangible property. Nothing herein shall
require Consultant to return or destroy any materials that Consultant is legally
obligated to preserve or otherwise retain.

 

  d.

Consultant agrees that Consultant’s obligation not to disclose or to use
information and materials of the types set forth in Sections 8(a) and (b) above,
and Consultant’s obligation to return materials and tangible property, set forth
in Section 8(c) above, also extends to such types of information, materials and
tangible property of customers of the Company or business associates of the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to Consultant.

 

  e.

In addition, the Defend Trade Secrets Act of 2016 (the “Act”) provides that:
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that –
(A) is made – (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. The Act further provides that:
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual – (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

 

9.

Liability and Indemnity:

The Company shall defend, indemnify and hold Consultant harmless from and
against all claims, demands, liabilities, fines and expenses, including
attorneys’ fees, asserted by third parties against Consultant which arise out of
or are based upon Consultant’s provision of Services pursuant to this Agreement.
Notwithstanding the foregoing, the Company shall not be obligated to defend,
indemnify and hold Consultant harmless to the extent that any such claims,
demands, liabilities, fines and expenses result from Consultant’s willful
malfeasance, bad faith or gross negligence.

 

11



--------------------------------------------------------------------------------

10.

Entire Agreement:

No provisions of this Agreement may be modified, waived, or discharged except by
a written document signed by Consultant and a duly authorized officer of the
Company.

 

12



--------------------------------------------------------------------------------

11.

Miscellaneous:

 

  a.

The Company will provide Consultant with advance review of, and the opportunity
to comment on, any press release and related Current Report on Form 8-K to be
made or filed by the Company concerning this Agreement or any services to be
provided by the Consultant pursuant to this Agreement.

 

  b.

Consultant represents that entry into this Agreement and performance of the
duties described in this Agreement do not violate or conflict with any agreement
or policy to which Consultant is a party or by which Consultant may be bound.

 

  c.

Each provision of this Agreement shall be treated as a separate and independent
clause, and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, geography, time-period, subject, or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

  d.

All oral or written agreements or representation, expressed or implied, with
respect to the subject matter of this Agreement are set forth in this Agreement
and this Agreement supersedes all prior agreements, written or oral, between
Consultant and the Company relating to the subject matter of this Agreement,
other than (i) the Severance Agreement and General Release and Waiver of Claims
between Herdler and the Company that was executed by Herdler on September 19,
2019, and (ii) the obligations contained in Sections 7 through 14 of the
Employment Agreement, which shall survive. This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by Consultant and the Company.

 

  e.

This is a personal services contract and the Consultant agrees that its sole and
managing member, Garry P. Herdler, will be exclusively responsible for
delivering the Services. This Agreement will be binding upon Consultant and its
successors and assigns and will inure to the benefit of the Company and its
successors and assigns. The Consultant shall not assign any rights, or delegate
any duties, arising under this Agreement, by operation of law or otherwise.

 

  f.

All notices, requests, demands or other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered personally or one business day after
delivery by electronic mail to the addresses set forth on the signature page to
this Agreement. Either party may change the address to which communications are
to be sent by giving notice of such change of address in conformity with the
provisions of this section.

 

  g.

No delay or omission by the Company in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by the Company on any one occasion is effective only in that instance and will
not be construed as a bar to or waiver of any right on any other occasion.

 

13



--------------------------------------------------------------------------------

  h.

Governing Law; Consent to Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions. Any action permitted to be brought
by this Agreement, pursuant to this Agreement, shall be brought exclusively in
the state or federal courts in the Eastern District of Pennsylvania and each
party consents to such jurisdiction.

[signatures appear on next page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consulting Agreement has been duly executed by the
parties on September 19, 2019.

 

The Company: StoneMor GP LLC By:  

             

Name: Joe Relding Title:

 

ORE Management LLC

By:

 

                  

Name: Garry P. Herdler

Title: Managing Member